Citation Nr: 0729359	
Decision Date: 09/19/07    Archive Date: 10/01/07

DOCKET NO.  04-28 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for chronic mechanical low back pain with arthritis. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel 






INTRODUCTION

The veteran had active service from April 1992 to June 1998. 

This matter comes before the Board of Veterans Appeals 
(Board) from a January 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  In that decision, the RO granted 
service connection for chronic mechanical low back pain with 
arthritis and assigned a 10 percent initial disability 
rating, effective May 15, 2002.  


FINDING OF FACT

The veteran's chronic mechanical low back pain with arthritis 
is manifested by muscle spasms and pain on use, with flexion 
greater than 60 degrees and combined range of motion greater 
than 120 degrees; guarding severe enough to result in 
abnormal gait, abnormal contour, and loss of lateral spine 
motion are not shown.


CONCLUSION OF LAW

The criteria for assignment of a 20 percent initial 
disability rating for chronic mechanical low back pain with 
arthritis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5010-5295 (2003); 
38 C.F.R. §§ 4.1, 4.40, 4.71a, Diagnostic Code 5010-5242 
(2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all of the evidence in the veteran's 
claims folder, which includes, but is not limited to: service 
medical records, the veteran's lay statements in support of 
the claim, VA compensation and pension examination reports, 
and VA medical records. Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the extensive evidence 
submitted by the veteran or on his behalf. The Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis will focus specifically on what the evidence 
shows, or fails to show, on the claim. Dela Cruz v. Principi, 
15 Vet. App. 143, 149 (2001). 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity. Separate diagnostic 
codes identify the various disabilities. 38 U.S.C.A § 1155; 
38 C.F.R. Part 4. When a question arises as to which of two 
ratings applies under a particular diagnostic code, the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7. After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran. 38 C.F.R. § 
4.3.

The veteran has appealed the RO's January 2003 grant of 
service connection for chronic mechanical low back pain with 
arthritis and assignment of a 10 percent disability rating, 
effective May 15, 2002.  In a claim for an original or 
increased rating, the claimant will generally be presumed to 
be seeking the maximum benefit allowed by law and regulation, 
and it follows that such a claim remains in controversy where 
less than the maximum available benefit is awarded. AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  

The Board notes that the rating criteria for disabilities of 
the spine were revised in August 2003, effective September 
26, 2003. See Schedule for Rating Disabilities, The Spine, 68 
Fed. Reg. 51,454 (Aug. 27, 2003) (codified at 38 C.F.R. Part 
4 (2006)). VA's General Counsel has held that where a law or 
regulation changes during the pendency of an appeal, the 
Board should first determine which version of the law or 
regulation is more favorable to the veteran. If application 
of the revised regulation results in a higher rating, the 
effective date for the higher disability rating can be no 
earlier than the effective date of the change in the 
regulation. 38 U.S.C.A. § 5110(g) (West 2002). Prior to the 
effective date of the change in the regulation, the Board can 
apply only the original version of the regulation. VAOPGCPREC 
3-00.

The Board notes that the RO has addressed both sets of 
amendments.  Therefore, the Board may also consider these 
amendments without first determining whether doing so will be 
prejudicial to the veteran.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993). 

The veteran is currently assigned a 10 percent disability 
evaluation for his chronic mechanical low back pain with 
arthritis pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5010-5295. Hyphenated diagnostic codes are used when a rating 
under one diagnostic code requires use of an additional 
diagnostic code to identify the specific basis for the 
evaluation assigned. The additional code is shown after a 
hyphen. 38 C.F.R. § 4.27 (2006). 

The hyphenated diagnostic code in this case indicates that 
traumatic arthritis under Diagnostic Code 5010 is the 
service-connected disorder and that lumbosacral strain under 
Diagnostic Code 5295 is a residual condition. Diagnostic Code 
5010 states that traumatic arthritis is to be rated as 
degenerative arthritis under Diagnostic Code 5003, which in 
turn, states that the severity of degenerative arthritis, 
established by X-ray findings, is to be rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint or joints affected. 

According to the original rating criteria, Diagnostic Code 
5295, which applied to low back strain, a 20 percent 
evaluation was assigned for moderate lumbosacral strain where 
the symptoms were muscle spasm on extreme forward bending, 
loss of lateral spine motion, unilateral, in standing 
position. A 10 percent evaluation applied if the symptoms 
consisted of characteristic pain on motion. 38 C.F.R. § 4.71a 
(1992).

Subsequent to the September 2003 amendments, lumbosacral 
strain is evaluated pursuant to Diagnostic Code 5237. The 
diagnostic code for degenerative arthritis is unchanged by 
the amendments. The General Rating Formula for Diseases and 
Injuries of the Spine provides that with or without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease, a 20 percent rating applies if forward 
flexion of the thoracolumbar spine is greater than 30 degrees 
but not greater than 60 degrees; or, if the combined range of 
motion of the thoracolumbar spine is not greater than 120 
degrees; or if the disability is manifested by muscle spasm 
or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis. For forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, a combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour, a 10 percent rating applies. 38 C.F.R. § 4.71a 
(2005). Note 4 of the General Rating Formula for Diseases and 
Injuries of the Spine requires that each range of motion 
measurement be rounded to the nearest five degrees.

Outpatient records from 2002 document the veteran's 
complaints of pain and muscle spasms on several occasions.

The veteran underwent a VA medical examination in January 
2003. He reported a history of chronic progressive pain in 
the thoracolumbar region since a 1996 motor vehicle accident. 
The veteran reported experiencing daily pain and spasms, as 
well as painful range of motion. He also reported 
intermittent radicular pain into the left buttock and left 
proximal posterior thigh. The veteran did not require 
assistive devices to ambulate; however, he reported 
limitations in lifting and bending. On examination, the 
veteran was ambulatory and his gait was not antalgic. Diffuse 
tenderness to palpation through the thoracolumbar junction 
from about T8 to L2 was observed.  

On range of motion testing, forward flexion of the lumbar 
spine was measured to 85 degrees and backward extension was 
measured to 15 degrees. Lateral flexion was 30 degrees 
bilaterally and lateral rotation was 35 degrees bilaterally.  
The veteran's range of motion was consistent with repetitive 
testing.  No evidence of focal neurological deficit of either 
extremity was observed.  Straight leg raise was negative to 
90 degrees bilaterally while sitting. An MRI of the lumbar 
spine revealed minor facet arthropathy. The examiner 
diagnosed chronic mechanical back pain and recurrent muscle 
spasm, status post conservative treatment for compression 
fracture at T9.

February 2003 VA medical records reflect the veteran's 
complaints of constant pain in the lower back and down the 
left leg. In March 2003, the veteran was issued a corset-type 
lumbar support brace. March 2003 VA treatment notes also 
indicate the veteran was issued a statement from his 
physician which prohibited lifting anything heavier than 
twenty pounds due to his chronic back pain. The veteran 
reported pain radiating from his back into the left groin and 
thigh in May 2003.  On examination, the veteran's left spine 
was nontender.  Forward flexion was limited to 80 to 90 
degrees. 

The veteran underwent a VA general medical examination in 
November 2005. He reported that his back pain limits his 
activities; however, he is able to work. The examiner noted 
that the veteran walked with a slow, wide-based gait 
consistent with his weight and a slightly slouched posture. 
However, the examiner concluded the veteran's gait was 
otherwise within normal limits. No prosthetics or ambulatory 
devices were observed. On examination, the veteran's back and 
neck were bilaterally symmetric without gross deformities or 
significant scoliosis.  No increased kyphosis, lordosis, 
palpable spasms, or tenderness were noted. Strength testing 
to gravity and resistance was within normal limits for his 
age and equal bilaterally. The veteran had normal and 
bilaterally equal sensation to pinprick, dull, and light 
touch for the upper and lower extremities. The veteran was 
able to do good toe walking, heel walking, and heel-to-toe 
walking. 

On range of motion testing, the veteran was able to 
demonstrate forward flexion of the thoracolumbar spine to 80 
degrees.  Extension was measured to 30 degrees. Left and 
right lateral flexion were measured to 20 degrees and limited 
by difficulty.  Left and right lateral rotation was measured 
to 30 degrees and limited by difficulty but not discomfort. 
No significant discomfort was observed with range of motion 
testing.  No additional limitation of motion was noted with 
repetition. 

Service connection is also in effect for compression 
fracture, T9, with right upper back pain, separately rated as 
10 percent disabling.  That rating is not on appeal here.

Under the present facts, it appears the original rating 
criteria are more favorable to the veteran, in light of 
clinical evidence of muscle spasms in his lumbar spine. The 
Board finds that the criteria for a 20 percent initial 
disability rating for chronic mechanical low back pain with 
arthritis are met. The evidence does not reveal 
manifestations of the veteran's lumbar spine disability 
warranting a rating higher than this for a specific period or 
"staged rating" at any time since the effective date of the 
claim. Fenderson, 12 Vet. App. 119, 126-27 (1999). Further, 
the evidence does not demonstrate additional limitation of 
motion due to pain, fatigability, or repetitive motion. 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Nor, under the new 
rating criteria, does the measured limitation of motion meet 
the level required for a 20 percent rating.

There is no objective evidence of any symptoms of service-
connected chronic mechanical low back pain that are not 
contemplated by the rating criteria.  Consequently, the Board 
concludes that referral of this case for consideration of the 
assignment of extraschedular ratings is not warranted.  See 
Floyd v. Brown, 8 Vet. App. 88 (1996); Bagwell v. Brown, 9 
Vet. App. 337 (1996).  

Duty to Notify and Assist

Duty to Notify: Regarding VA's duty to inform the veteran of 
the evidence needed to substantiate his claim, the RO 
notified him of the information and evidence needed to 
establish entitlement to an increased disability rating in 
correspondence dated June 2003 by informing him of the 
evidence he was required to submit, including any evidence in 
his possession, and the evidence that the RO would obtain on 
his behalf.  Although notice was provided subsequent to the 
initial rating decision, the veteran's claim was subsequently 
adjudicated in May 2004.  The veteran received notice 
regarding the criteria for increased disability ratings and 
assignment of effective dates of disability benefits in 
November 2006.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Duty to Assist: Regarding the duty to assist the veteran in 
obtaining evidence in support of his claim, the RO obtained 
his service, and VA medical records, and provided the veteran 
VA medical examinations in January 2003 and November 2005.  
The veteran has not indicated the existence of any other 
evidence that is relevant to this appeal.  The Board 
concludes that all relevant data has been obtained for 
determining the merits of this claim and that no reasonable 
possibility exists that any further assistance would aid him 
in substantiating this claim. 


ORDER

Entitlement to a 20 percent initial disability rating for 
chronic mechanical low back pain with arthritis is granted, 
subject to the laws and regulations pertaining to the payment 
of monetary benefits.




____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


